              Case 2:20-cv-00375-BJR Document 14 Filed 12/14/20 Page 1 of 2



 1                                             THE HONORABLE BARBARA J. ROTHSTEIN
 2                                                              Trial Date: 07/12/2021

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   THE HIGHLANDS NORTH
10 CONDOMINIUM ASSOCIATION, a                        No. 2:20-cv-00375-BJR
11 Washington non-profit corporation,
                                                     ORDER GRANTING JOINT MOTION TO
12                                        Plaintiff, EXTEND THE DISCOVERY AND
                                                     DISPOSITIVE MOTIONS DEADLINES
13
                         vs.
14
   ALLSTATE INSURANCE COMPANY, an
15 Illinois Corporation; and DOE INSURANCE

16 COMPANIES 1-10,

17                                     Defendants.
18
           This matter having come on for hearing before the Honorable Barbara J. Rothstein, it is
19
     hereby ORDERED that the parties’ Joint Motion to Extend the Discovery and Dispositive
20
     Motions Deadlines is GRANTED. The following deadlines are extended as follows:
21

22
                     Event                      New Date
23         Discovery completed by
                                         March 3, 2021
24         All dispositive motions
25         must be filed by              April 2, 2021

26


      ORDER GRANTING JOINT MOTION TO                                           901 FIFTH AVENUE, SUITE 1700
      EXTEND THE DISCOVERY AND                                                 SEATTLE, WASHINGTON 98164
      DISPOSITIVE MOTIONS DEADLINES (Cause                                        TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
      No. 2:20-cv-00375-BJR) – 1
             Case 2:20-cv-00375-BJR Document 14 Filed 12/14/20 Page 2 of 2



 1         DATED this 14th day of December, 2020.
 2

 3

 4
                                                    A
                                                    Barbara Jacobs Rothstein
 5                                                  U.S. District Court Judge

 6

 7 Presented by:

 8 By: s/ Alfred E. Donohue
      Alfred E. Donohue, WSBA #32774
 9    WILSON SMITH COCHRAN DICKERSON
10    901 Fifth Avenue, Suite 1700
      Seattle, WA 98164
11    Phone: (206) 623-4100
      Fax: (206) 623-9273
12    Email: donohue@wscd.com
      Of Attorneys for Defendant
13

14
   Approved as to form;
15 notice of presentation waived:

16
     By:s/Daniel Stein
17
        Daniel Stein, WSBA No. 48739
18      Justin D. Sudweeks, WSBA No. 28755
        Jerry H. Stein, WSBA No. 27721
19      Jessica R. Burns, WSBA No. 49852
        Colin Crug, WSBA No. 52743
20      STEIN, SUDWEEKS & STEIN
        2701 1st Avenue, Suite 430
21
        Seattle, WA 98121
22      Phone: (206) 388-0660
        Fax: (206) 286-2660
23      Email: dstein@condodefects.com
                justin@condodefects.com
24              JStein@condodefects.com
                Jessica@condodefects.com
25
                colin@condodefects.com
26      Of Attorneys for Plaintiff


     ORDER GRANTING JOINT MOTION TO                                        901 FIFTH AVENUE, SUITE 1700
     EXTEND THE DISCOVERY AND                                              SEATTLE, WASHINGTON 98164
     DISPOSITIVE MOTIONS DEADLINES (Cause                                       TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
     No. 2:20-cv-00375-BJR) – 2
